In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 20-1036
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,
                                v.

ADONNIS CARSWELL,
                                             Defendant-Appellant.
                    ____________________

        Appeal from the United States District Court for the
        Northern District of Indiana, Fort Wayne Division.
       No. 1:17-cr-00039-HAB-SLC-1 — Holly A. Brady, Judge.
                    ____________________

     ARGUED FEBRUARY 12, 2021 — DECIDED MAY 6, 2021
                 ____________________

   Before RIPPLE, HAMILTON, and ST. EVE, Circuit Judges.
    HAMILTON, Circuit Judge. A jury convicted defendant-ap-
pellant Adonnis Carswell on four drug and ęrearm oěenses,
including possession of heroin with intent to distribute. 21
U.S.C. § 841(a)(1). He raises two issues on appeal. First, he
contends that the search warrant for his residence was issued
without probable cause, so that the heroin, cash, and ęrearms
2                                                 No. 20-1036

found there should have been suppressed as evidence. Sec-
ond, he contends that several portions of the prosecutor’s
closing arguments violated his constitutional rights.
    We aĜrm. The judge who issued the search warrant had a
reasonable basis for thinking evidence of drug and ęrearm
crimes was likely to be found at Carswell’s home. The prose-
cution’s closing arguments were not improper, did not make
Carswell’s trial unfair, and did not deny him due process of
law. We address ęrst the search warrant issue and then the
closing arguments. Key to both issues is Carswell’s trial de-
fense, which was that the 64 grams of heroin seized in the
search of his home was only for his personal use and that he
was not distributing drugs of any sort.
I. Probable Cause for the Search Warrant
    A. Facts and Procedural Background
    In June 2017, OĜcer Caleb Anderson with the Bureau of
Alcohol, Tobacco, Firearms, and Explosives (ATF) sought a
federal warrant to search for evidence of drug traĜcking and
unlawful possession of a ęrearm in the New Haven, Indiana
residence of defendant Adonnis Carswell and his partner,
Dereka Evans. To establish probable cause, OĜcer Ander-
son’s supporting aĜdavit relied on three sources of infor-
mation: a trash pull from Carswell’s driveway that turned up
evidence of drugs, drug packaging materials, and a ęrearm
purchase; Carswell’s prior drug-related activity; and a tip
from a recently arrested drug dealer who identięed Carswell
as his/her supplier. Even if we assume for purposes of the ap-
peal that none of these three sources alone would have pro-
No. 20-1036                                                   3

vided probable cause, we must consider them together. To-
gether they gave the issuing judge probable cause to issue the
warrant.
    The story begins on June 26, 2017, when police saw Cars-
well driving a Porsche over 100 miles per hour through a 45
miles per hour zone of New Haven, Indiana. When police
stopped him, he gave his home address on Green Road in
New Haven. Law enforcement had suspected Carswell of
drug dealing but had not yet ęgured out where he lived. After
OĜcer Anderson learned of Carswell’s arrest, he carried out
surveillance at the Green Road address for four days. He con-
sistently observed a vehicle registered to Carswell parked in
the driveway.
    On the ęrst evening of surveillance, OĜcer Anderson no-
ticed two trash bins at the end of the driveway for pick-up. He
returned just before midnight and removed several bags from
the bins. He found the following items in one of the trash
bags: (i) three opened food-saver bags; (ii) two one-gallon
Ziploc bags containing residue that ęeld-tested positive for
cocaine; (iii) two sandwich bags that ęeld-tested positive for
cocaine; (iv) two pairs of white latex gloves; and (v) packaging
that resembled a kilogram wrapper for cocaine that ęeld-
tested positive for cocaine. The kilogram packaging, which
OĜcer Anderson identięed as green saran wrap, matched
photographs of drug packaging used in a 2014 Indiana State
Police case involving Carswell. OĜcer Anderson’s aĜdavit
also said that green saran wrap is commonly used to wrap
kilogram packages of cocaine. A kilogram typically costs be-
tween $25,000 and $35,000 and is not (remotely) a user quan-
tity.
4                                                  No. 20-1036

    In a second trash bag, OĜcer Anderson found three grams
of a pink crystal substance that he recognized as crystal meth-
amphetamine and that later ęeld-tested positive for metham-
phetamine. His aĜdavit said that a personal user of metham-
phetamine was unlikely to discard three grams of the drug
(valued at approximately $300).
    OĜcer Anderson also found receipts showing that Ms. Ev-
ans had purchased a CZ Scorpion EVO 3 pistol and four boxes
of ammunition from a Fort Wayne ęrearms dealer in April
2017. OĜcer Anderson explained that in his training and ex-
perience, it was common for people with prior felony convic-
tions to have close associates, including girlfriends, buy ęre-
arms for them.
    OĜcer Anderson’s aĜdavit also provided background in-
formation on Carswell and Evans. Carswell had a 2004 felony
conviction for armed bank robbery. The aĜdavit described a
recent Indiana State Police investigation involving inter-
cepted shipments of marijuana to Fort Wayne addresses asso-
ciated with Carswell. In March 2015, oĜcers identięed a ęve-
pound package of marijuana on its way to one of those ad-
dresses, located on Stormy Court. OĜcers had obtained a
warrant and made a controlled delivery. When Carswell, Ev-
ans, and two children arrived, Carswell took the package in-
side. When the package was opened, oĜcers executed their
search warrant. They found the bundle of marijuana encased
in green saran wrap, as well as $7,240 in cash, a Glock .40 cal-
iber pistol, a ballistic body-armor vest, documents and mail in
Evans’ name, documents and mail in Carswell’s name, three
drug ledgers, several cell phones belonging to Carswell, a dig-
ital scale with cocaine residue, a plate with cocaine residue,
No. 20-1036                                                             5

plastic bags, and rubber gloves. Carswell was eventually con-
victed in Indiana state court of maintaining a common nui-
sance.
    Finally, OĜcer Anderson’s aĜdavit reported May 2017
statements by a person arrested for unlawful possession of a
ęrearm. The arrestee’s residence contained evidence of drug
traĜcking, including $3,000 in cash, a ęrearm near materials
used to dilute cocaine and heroin, 386 grams of marijuana, 24
grams of crack cocaine, 58 grams of heroin, and 6 grams of
fentanyl. The arrestee told OĜcer Anderson that he/she
earned about $20,000 per month by dealing drugs. The person
identięed Carswell and Carswell’s brother, Jashod Thomas,
as the suppliers. The arrestee claimed that Thomas had sup-
plied cocaine, crack cocaine, and heroin two days prior to the
arrest. The arrestee further claimed that Thomas had been
supplied by Carswell.1
   A federal magistrate judge issued a warrant to search
Carswell’s Green Road residence based solely on OĜcer An-
derson’s aĜdavit. OĜcers conęscated 64 grams of heroin,
ęve cell phones, $25,000 in cash, ęrearms and ammunition,
and drug packaging materials, including two digital scales
that ęeld-tested positive for cocaine and a machete laced with
marijuana residue. Carswell was charged with federal drug
and ęrearm oěenses.
   Carswell moved to suppress all evidence seized in the
search of his residence, asserting that the warrant failed to es-
tablish probable cause. The district court denied the motion,

    1The arrestee had provided addresses for Carswell, but Officer An-
derson had been unable to locate Carswell at those addresses. The arrestee
had not provided the Green Road address.
6                                                    No. 20-1036

ęnding that OĜcer Anderson’s aĜdavit established a fair
probability that a search of Carswell’s residence would reveal
evidence of drug traĜcking and unlawful possession of a ęre-
arm. The court did not reach the government’s back-up argu-
ment that the evidence should not be suppressed because of-
ęcers relied in good faith on a facially valid warrant, per
United States v. Leon, 468 U.S. 897, 922 (1984).
    B. Analysis
    The Fourth Amendment provides “no Warrants shall is-
sue, but upon probable cause, supported by Oath or aĜrma-
tion ….” Probable cause for a search warrant is established
when, based on the totality of the circumstances, the govern-
ment presents a judge with evidence showing a “fair proba-
bility that contraband or evidence of a crime will be found in
a particular place.” Illinois v. Gates, 462 U.S. 213, 238 (1983);
United States v. Jones, 208 F.3d 603, 608 (7th Cir. 2000). On ap-
peal we give no special weight to the district court’s legal con-
clusion about probable cause, but we defer to the issuing
judge’s decision so long as substantial evidence supported it.
United States v. Curry, 538 F.3d 718, 729 (7th Cir. 2008). When
an aĜdavit is the only evidence presented to support a search
warrant, the validity of the warrant rests solely on the
strength of the aĜdavit. United States v. Orozco, 576 F.3d 745,
748 (7th Cir. 2009).
    The task of the issuing judge is to make a “practical, com-
monsense decision” whether, in light of the facts in the aĜda-
vit, there is a fair probability that contraband or evidence of a
crime will be discovered in a particular place. United States v.
Koerth, 312 F.3d 862, 866 (7th Cir. 2002), quoting Gates, 462 U.S.
at 238; accord, e.g., United States v. Aljabari, 626 F.3d 940, 944
No. 20-1036                                                     7

(7th Cir. 2010) (this is a “common-sense, non-technical deter-
mination”). The judge is entitled to draw reasonable infer-
ences about where evidence is likely to be kept and must con-
clude only that it would be reasonable to seek the evidence in
the location identięed in the aĜdavit. Curry, 538 F.3d at 729.
Nevertheless, a judge may not rely solely upon “conclusory
allegations” or a “bare bones” aĜdavit in issuing a warrant.
Id., quoting Koerth, 312 F.3d at 867.
   Here, the issuing judge reasonably found a fair probability
that evidence of drug and ęrearm crimes would be found at
Carswell’s Green Road residence. On appeal, Carswell chal-
lenges each of the three legs of the stool that OĜcer Anderson
and the issuing judge used to support probable cause.
    The trash pull found drugs, drug residue, drug packaging
materials, and a receipt for a ęrearm and ammunition,
providing substantial reason to think one might ęnd drug-
distribution and ęrearm evidence in the Carswell residence.
See United States v. McDuěy, 636 F.3d 361, 364 (7th Cir. 2011)
(“[E]ven a tiny bit of discarded drugs increases the likelihood
that police will ęnd more in the home.”); United States v. Bil-
lian, 600 F.3d 791, 794 (7th Cir. 2010) (small quantities of ma-
rijuana in defendant’s trash indicated that there was mariju-
ana in his house, not that small quantities were all he pos-
sessed).
    Carswell points out that two trash pulls with drug evi-
dence would be more compelling than just one because of the
possibility that someone else could have dropped her trash in
the bins at the end of his driveway. Cf. United States v. Leonard,
884 F.3d 730, 734–35 (7th Cir. 2018) (two trash pulls, a week
apart, both testing positive for cannabis, were suĜcient to es-
tablish probable cause for search warrant). We suppose it is
8                                                          No. 20-1036

possible that other people dropped their drug-related trash in
Carswell’s bins that particular week. But that possibility does
not necessarily defeat probable cause, which deals with, well,
probability, not certainty. See United States v. Sidwell, 440 F.3d
865, 869 (7th Cir. 2006) (“theoretically possible” scenario sub-
miĴed by defendant was not enough to negate existence of
probable cause). (Not to mention the receipt for Evans’ pur-
chase of the CZ Scorpion pistol and ammunition, and the am-
ple evidence linking Carswell and Evans to the Green Road
residence.)2
    In addition to the drug and ęrearm evidence from the
trash pull, the aĜdavit noted Carswell’s criminal history, in-
cluding the armed robbery and the nuisance conviction from
the receipt of distribution quantities of marijuana. Such prior
convictions will not by themselves establish probable cause
for a search today, of course. (Recall Captain Renault’s iconic
line at the end of Casablanca, “Round up the usual sus-
pects ….”) But those prior convictions can be relevant and
“retain some corroborative value.” United States v. Olson, 408
F.3d 366, 372 (7th Cir. 2005); see also McDuěy, 636 F.3d at 364
(prior drug convictions not dispositive but relevant and enti-
tled to some weight in casting doubt on any innocent expla-
nations for the marijuana trace in trash, a currency handoě,
and a stream of visitors to suspect’s home); United States v.
Smith, 581 F.3d 692, 694 (8th Cir. 2009) (interpreting evidence
from suspect’s trash in light of prior conviction).


    2 The affidavit also connected Evans to Carswell. For example, in 2014

and 2015, Evans and Carswell shared the Stormy Court residence where
Carswell received the marijuana bundle. And on June 26, 2017, Evans
picked up Carswell when his Porsche was impounded after his speeding
offense.
No. 20-1036                                                     9

    Carswell also points out that the informant’s tip lacked de-
tail and that no information was provided about the inform-
ant’s reliability or basis of knowledge. We assume that the in-
formant’s tip would not have been enough by itself to support
a search warrant. See, e.g., Olson, 408 F.3d at 370 (newly ar-
rested informant “merits a greater dose of skepticism when
assessing his credibility”); United States v. Peck, 317 F.3d 754,
757 (7th Cir. 2003) (“Given the deęciencies in the warrant ap-
plication, we cannot ęnd that [the conędential informant’s]
oath compensates for the lack of detail in the aĜdavit and the
failure of the police to corroborate her statements.”). That’s
why we ordinarily expect police oĜcers to corroborate infor-
mation from tipsters of unknown reliability. See McDuěy, 636
F.3d at 364 (informant’s report was “ęrsthand and precise,
and thus more reliable”); Olson, 408 F.3d at 371–72 (empha-
sizing that some corroboration of informant’s account was es-
sential to uphold warrant); Jones, 208 F.3d at 609 (“OĜcer
Welsh corroborated as much of Jane Doe’s information as he
could before seeking the search warrant.”); United States v.
Singleton, 125 F.3d 1097, 1104 (7th Cir. 1997) (highlighting “in-
dependent, often contemporaneous, police corroboration” of
informant’s controlled buys).
   Here the investigators had substantial corroboration,
which poses the biggest obstacle for Carswell’s challenge to
the search warrant. When we evaluate a probable cause ęnd-
ing, we do not view the individual facts in isolation. We con-
sider the totality of the circumstances presented to the judge.
United States v. Fifer, 863 F.3d 759, 764 (7th Cir. 2017). The de-
termination is rooted in common sense. It requires only a fair
probability—not certainty—that the search will uncover evi-
dence of criminal activity. Gates, 462 U.S. at 238 & 243 n.13;
10                                                 No. 20-1036

Curry, 538 F.3d at 729; Koerth, 312 F.3d at 866. The combina-
tion of the drug and ęrearm evidence from the trash pull,
Carswell’s prior convictions, and the informant’s tip was
enough to support, even if not to require, a ęnding of proba-
ble cause for the search warrant. We need not address the of-
ęcers’ good-faith reliance on the warrant. The district court
properly denied Carswell’s motion to suppress the evidence
seized pursuant to the search warrant.
II. Closing Arguments and the Claims of Prosecutorial Misconduct
     A. Facts and Procedural Background
        1. The Search of Carswell’s Green Road Residence
    To explain Carswell’s numerous challenges to the closing
arguments, we need to lay out much of the evidence pre-
sented at trial. When federal agents executed the search war-
rant, they found extensive evidence of drugs and ęrearms.
Carswell’s only defense at trial was that the 64 grams of her-
oin found in the search was only for his personal use, not for
distribution.
    In the master bedroom, agents found two ęrearms, ammu-
nition, ęve cell phones, and thousands of dollars in cash. The
CZ Scorpion EVO 3 pistol—listed on the receipt from the
trash pull—was under the bed, loaded with twenty-one
rounds in the magazine and one in the chamber. In the
dresser, oĜcers found a purse with Evans’ identięcation and
handgun permit.
    In the master bedroom closet, and close to Carswell’s wal-
let, oĜcers found a Zastava AK-47 Variant riĚe loaded with
60 rounds of ammunition. Also close to the riĚe, oĜcers
found men’s clothing, a Rolex watch, and a digital safe. From
inside the safe, oĜcers recovered $3,000 in cash. A second safe
No. 20-1036                                                             11

held $20,404 in cash banded into sets of thousands. Agents re-
covered a total of $25,464 in cash.
   In the kitchen, agents found a Smith & Wesson pistol
loaded with ten rounds, including one in the chamber. A cab-
inet held extra magazines for the Smith & Wesson and CZ
Scorpion pistols, a box of ammunition, and, most notably, 64
grams of heroin. Agents also found two digital scales that rec-
orded weights up to 13 pounds and later ęeld-tested positive
for cocaine. The basement smelled of raw marijuana, and
agents found green plastic saran wrap and a machete laced
with marijuana residue.3
    Agents examined photographs and text messages from
Carswell’s cell phones. One photo showed a partial brick of
cocaine next to three individual portions atop a scale. The
scale read “64,” which ATF Agent Thomas Kaiser interpreted
to mean 64 ounces or four pounds of cocaine. The counter and
the scale in the photo matched the counter and one of the dig-
ital scales found in Carswell’s kitchen. Another photo showed
44 pounds of marijuana bundled into three large bales atop a
Ěoor scale.
        2. Carswell’s Statements During the Search
   During the search, Carswell was taken to his dining room.
He volunteered to Agent Kaiser: “It’s all personal.”4 Carswell


    3 A government witness testified that machetes are commonly used to

break apart bales of marijuana.
    4 Carswell’s out-of-court statement was offered by the government.
On direct examination, Agent Kaiser testified that Carswell briefly en-
gaged him in a conversation about sports. The conversation quickly piv-
oted to the possibility of finding narcotics in Carswell’s home. Agent Kai-
ser testified that “from what I could gather,” Carswell told him: “Just put
12                                                          No. 20-1036

was later interviewed by OĜcer Anderson and ATF Agent
Sean Skender. OĜcer Anderson and Agent Skender asked
Carswell if he had used drugs within the last twenty-four
hours. Carswell replied “marijuana” and clarięed that he had
used the drug a “few times” the day before. Carswell later ad-
miĴed that there was heroin in the kitchen cabinet and
claimed that he used heroin but was not addicted to it. During
the interview, Carswell wore boxer shorts and a sleeveless un-
dershirt. Agents did not observe track marks on his arms and
legs or any other physical signs of heroin use.
        3. Trial Evidence
    Carswell did not testify or oěer other evidence, but his
counsel used cross-examination to lay a foundation for his
personal-use defense theory. Defense counsel conęrmed that
Carswell had told the agents during the search that the heroin
in the kitchen was “for personal use.” As another example,
one agent acknowledged that heroin can be consumed na-
sally—i.e., snorted—through a rolled-up dollar bill, for exam-
ple, without needles or evidence of smoking.
    To rebut Carswell’s personal-use theory, the government
called a veteran DEA agent, Howard Schneider, Jr., as an ex-
pert witness in drug traĜcking. Agent Schneider testięed that
heroin is very addictive, both emotionally and physically. It is
common, he said, for heroin users to consume the drug every
day. It is also common for those who stop using heroin to be-
come “dope sick,” causing them to sweat, vomit, and suěer
Ěu-like symptoms. Agent Schneider testięed that if a heroin



it in your pocket, $10,000.” Agent Kaiser testified that he responded: “Are
you referring to narcotics?” Carswell replied, “It’s all personal.”
No. 20-1036                                                               13

user had not used heroin within the past twenty-four hours,
he would expect the person to be “dope sick.”
   Agent Schneider also testięed that heroin users typically
smoke or inject the drug. He testięed that heroin users who
snort the drug tend to have straws or thin glass tubes, while
those who inject the drug have a “kit” consisting of a needle,
spoon, belt (or tourniquet) to prepare the veins, and a pocket
scale that can measure the tenths of grams that constitute the
typical single dose.5 To that point, Agent Schneider added, the
digital scales found in Carswell’s kitchen—which recorded
weights up to 13 pounds—were not typical user scales.
    Agent Schneider also testięed that in his experience, users
possess “very small amounts” of heroin. The largest quantity
that a user will possess, he explained, would be an “eight
ball,” about three grams. Agent Schneider explained that a
lack of self-control combined with a desire to avoid with-
drawal prevents the average heroin user from possessing
large quantities of the drug at any given time. For similar rea-
sons, he said, heroin users do not typically possess large sums
of cash. Agent Schneider said he had never encountered a her-
oin user who possessed a month’s supply, let alone a year’s
supply, of heroin. In his experience, therefore, 64 grams of
heroin was “distribution quantity.”6




    5Agent Schneider testified that a typical single dose of heroin is 0.1
gram, but a heavy user might consume up to three grams in a single dose.
    6 On cross-examination, Agent Schneider conceded that heroin has a
long shelf life, and that, as with many other products, it can be cheaper if
bought in bulk. He also said that a person who snorts the drug typically
will use a larger quantity in a single dose than a person who injects it. And
14                                                     No. 20-1036

       4. Closing Arguments
    The government’s closing arguments focused on the issue
of intent to distribute versus personal use. The government
emphasized Agent Schneider’s opinions about the physical
evidence seized from Carswell’s home—ęrearms, ammuni-
tion, packaging for distribution, lots of cash, the quantity of
heroin—and the absence of physical evidence of personal use,
including the absence of evidence of dope sickness.
   Carswell contends that several of the government’s re-
marks violated his right to a fair trial under the due process
clause of the Fifth Amendment. Carswell argues that the gov-
ernment: (i) directly and indirectly commented on his deci-
sion not to testify or present evidence at trial; (ii) argued that
he was not “dope sick” without any basis in the record; (iii)
argued that he operated a “stash house” with his brother
without any basis in the record; and (iv) exaggerated the
amount of heroin he possessed by misstating the evidence.
Most of the challenged comments came in this passage:
       Consider the defendant’s credibility. The only
       evidence the defendant has placed—don’t get
       me wrong. He doesn’t have to do anything if he
       doesn’t want to. He doesn’t have to testify or
       none of that. You are entitled to consider what
       evidence is in front of you through the exhibits
       and what’s come in through the witness stand.




he acknowledged that heroin can be snorted from a surface without any
special equipment.
No. 20-1036                                                  15

       So he did say that the heroin was personal use.
       But evaluate that credibility. What is the credi-
       bility of that statement? And the Judge is going
       to give you an instruction on credibility. And it
       talks about a couple of concepts that I think are
       important for you to consider. One of them is
       whether the defendant has a reason to lie. Is
       there any bias, prejudice or other reason to lie or
       slant the statement? The truthfulness and accu-
       racy of the witness’ statement—and this is the
       testimony instruction—but Mr. Carswell’s
       statement in light of other evidence presented,
       and any inconsistent statements or conduct.
       So consider that statement in light of the evi-
       dence. Does it make sense? With all this evi-
       dence of intent to distribute, that statement is
       just not a credible statement.
       … His conduct is just simply not consistent with
       a user. He’s not dope sick and he’s got all those
       other tools of the drug traĜcking trade: The ęre
       power, the cash, the assets, the vehicles.
   B. Analysis
    In our view, none of the challenged remarks were im-
proper, and none deprived Carswell of a fair trial. To evaluate
such claims of prosecutorial misconduct, we ęrst determine
whether the remarks by the prosecutor were improper when
viewed in isolation. United States v. Common, 818 F.3d 323, 331
(7th Cir. 2016). If not, the analysis ends there and the defend-
ant’s claim fails. United States v. Love, 336 F.3d 643, 647 (7th
Cir. 2003). If any remarks were improper, we would evaluate
16                                                      No. 20-1036

them in light of the entire record and determine whether they
deprived the defendant of a fair trial. Common, 818 F.3d at 331.
We would consider: (i) whether the prosecutor misstated the
evidence; (ii) whether the remark implicated the specięc
rights of the accused; (iii) whether the defense invited the re-
sponse; (iv) the eěect of any curative instructions; (v) the de-
fendant’s opportunity to rebut; and (vi) the weight of the evi-
dence. United States v. Hale, 448 F.3d 971, 986 (7th Cir. 2006);
Love, 336 F.3d at 647–48. The weight of the evidence is by far
the most important factor. Love, 336 F.3d at 648.
    Defense counsel did not object to any of these remarks at
trial. That means our review is even more deferential to the
district court, limited to “plain error.” United States v. Tucker,
714 F.3d 1006, 1011 (7th Cir. 2013). Under the plain-error
standard, we determine whether there was: (i) an error (ii)
that was plain, meaning, clear or obvious, (iii) that seriously
aěected Carswell’s substantial rights to the extent that he
probably would not have been convicted absent the error, and
(iv) that seriously aěected the fairness, integrity, or public
reputation of the judicial proceedings. Id. Put another way, we
ask whether the remarks were so egregious that the district
judge was obliged, upon pain of reversal, to step in even with-
out a defense objection. United States v. Briseno, 843 F.3d 264,
269 (7th Cir. 2016); United States v. Alexander, 741 F.3d 866, 870
(7th Cir. 2014).
       1. Carswell’s Decision Not to Testify at Trial
    Carswell argues that the government’s argument improp-
erly commented on his decision not to testify or present evi-
dence at trial. The Fifth Amendment protects a defendant’s
right against compelled self-incrimination by permiĴing a de-
No. 20-1036                                                     17

fendant to refuse to testify at trial. The corollary of that pro-
tection is that a prosecutor may not make comments, either
directly or indirectly, that invite the jury to infer guilt from
the defendant’s decision not to testify. GriĜn v. California, 380
U.S. 609, 615 (1965); Tucker, 714 F.3d at 1014. This important
and general protection, however, does not silence the prose-
cution when the defense makes arguments not supported by
credible evidence. The prosecution is well within its rights in
pointing out the absence or weakness of defense evidence.
    To preserve this balance, we have explained often that the
Fifth Amendment may forbid a prosecutor’s comment on the
absence of a particular category of potential defense evidence
when the only source of the potential evidence would have
been the defendant himself. See United States v. Cotnam, 88
F.3d 487, 497 (7th Cir. 1996) (collecting cases explaining that
the Fifth Amendment forbids prosecutorial comment on a
failure to call witnesses when the only potential witness was
the defendant himself); see also, e.g., Tucker, 714 F.3d at 1015
(“Although [defendant] did exercise his right not to testify, he
was not the only witness capable of contradicting the Govern-
ment’s version of the facts.”); cf. United States v. Handman, 447
F.2d 853, 855 (7th Cir. 1971) (reversing conviction where gov-
ernment commented on absence of evidence that could have
come only from the defendant himself). Accord, e.g., United
States v. Williams, 479 F.2d 1138, 1140 (4th Cir. 1973) (collecting
cases from First, Second, Third, Fourth, and Tenth Circuits to
support proposition that even after GriĜn, “the prosecutor
may point out that the defense did not oěer evidence to con-
tradict the government’s case … at least where it is apparent
that witnesses other than the defendant might have been of-
fered by the defense”); Desmond v. United States, 345 F.2d 225,
227 (1st Cir. 1965) (“Nor can we doubt that the government’s
18                                                  No. 20-1036

statement that its witness’ statement stood ‘unimpeached and
uncontradicted’ constituted improper comment. No one but
appellant (or his co-defendant, whom appellant could not put
on the stand against his will) could have contradicted the gov-
ernment witness.”); United States v. Taylor, 848 F.3d 476, 488–
89 (1st Cir. 2017), citing Desmond, 345 F.2d at 227.
   A prosecutor violates the Fifth Amendment by comment-
ing directly and adversely on the defendant’s failure to testify
on his own behalf. United States v. Hills, 618 F.3d 619, 640 (7th
Cir. 2010). Where a prosecutor indirectly comments on the de-
fendant’s failure to testify, such a comment will be deemed
improper only if the prosecutor’s “manifest intent” was to use
the defendant’s silence as evidence of guilt, or if the jury
would “naturally and necessarily” infer guilt from the com-
ment. Id.; United States v. Mietus, 237 F.3d 866, 871 (7th Cir.
2001).
    Carswell challenges three comments on this ground. First,
he points to the government’s comment that he did not have
to testify:
       Consider the defendant’s credibility. The only
       evidence the defendant has placed—don’t get
       me wrong. He doesn’t have to do anything if he
       doesn’t want to. He doesn’t have to testify or
       none of that.
This comment closely tracked the trial court’s correct and
more formal instructions on the defendant’s right not to tes-
tify. It was not improper at all.
  The government continued: “You are entitled to consider
what evidence is in front of you through the exhibits and
what’s come in through the witness stand.” Carswell argues
No. 20-1036                                                   19

that this statement, made in the context of discussing the cred-
ibility of his “It’s all personal” statement to agents during the
search, was an improper indirect reference to his decision not
to testify. We do not see how the government can be faulted
for this comment. It merely repeated the essence of the court’s
standard instructions about what counts as evidence. The de-
fendant’s statement that the 64 grams of heroin was for his
personal use was in evidence. The government was entitled to
respond by asking the jury to evaluate the credibility of that
statement in light of all the evidence.
    This is not a case where the only supporting evidence
could have come from the defendant himself, so that a com-
ment on the absence of supporting evidence might be inter-
preted as an indirect comment on his choice not to testify. Yes,
Carswell could have testięed himself about this. But he also
could have oěered evidence of paraphernalia indicating per-
sonal use, yet there was none. Or perhaps he could have of-
fered evidence from his partner or friends who knew he used
large quantities of heroin himself. Again, no such evidence
was oěered. The government was entitled to point out that
the defendant’s self-serving “personal use” statement was not
credible because it was not supported by other evidence and
was contradicted by a great deal of evidence. Those argu-
ments did not violate the defendant’s Fifth Amendment priv-
ilege. As noted above, pointing out the lack of witness testi-
mony or exhibits supporting the defendant’s theory does not
violate the Fifth Amendment, at least so long as the defendant
was not the only potential source of such evidence. Cf. United
States v. Lyon, 397 F.2d 505, 509 (7th Cir. 1968) (“The commen-
tary focused on the evidence as a whole and did not empha-
size [defendant]’s failure to testify.”).
20                                                  No. 20-1036

   Carswell also points to the government’s comments on
judging his credibility:
       So he did say that the heroin was personal use.
       But evaluate that credibility. What is the credi-
       bility of that statement? And the Judge is going
       to give you an instruction on credibility. And it
       talks about a couple of concepts that I think are
       important for you to consider. One of them is
       whether the defendant has a reason to lie. Is
       there any bias, prejudice or other reason to lie or
       slant the statement? The truthfulness and accu-
       racy of the witness’ statement—and this is the
       testimony instruction—but Mr. Carswell’s
       statement in light of other evidence presented,
       and any inconsistent statements or conduct.
       So consider that statement in light of the evi-
       dence. Does it make sense? With all this evi-
       dence of intent to distribute, that statement is
       just not a credible statement.
Carswell argues that these comments misstated the instruc-
tions because the instructions applied only to witnesses and
he did not testify. The jury, Carswell suggests, was likely con-
fused by the government’s instruction that it should evaluate
his statements to oĜcers during the search as though he had
testięed.
    We disagree. First, juries often must evaluate the credibil-
ity of statements made outside of court. Consider the numer-
ous exceptions to the general rule against hearsay. If an out-
of-court statement is oěered to prove the truth of the state-
ment, the credibility of the statement is fair game. Although
No. 20-1036                                                  21

Carswell’s self-serving statement, that the 64 grams of heroin
was for his personal use, was introduced by the government
in this case, the statement served as the foundation for his en-
tire theory of defense. The government was perfectly entitled
to argue why that self-serving statement was not credible.
   Moreover, the judge specięcally instructed the jury about
the defendant’s statement in this case:
       You have heard testimony and received evi-
       dence that the Defendant made a statement to
       law enforcement oĜcers. You must decide
       whether the Defendant actually made the state-
       ment and, if so, how much weight to give the
       statement. In making these decisions, you
       should consider all of the evidence, including
       the Defendant’s personal characteristics and the
       circumstances under which the statement may
       have been made.
The government’s comments ęt right in with this instruction
and did not comment indirectly on Carswell’s decision not to
testify.
       2. Carswell’s Lack of “Dope Sickness”
   Carswell argues next that no evidence supported the gov-
ernment’s argument that he was not “dope sick” while speak-
ing with oĜcers during the search, so that he could not have
been a heroin user. We disagree. The combination of the
agents’ observations of Carswell and Agent Schneider’s testi-
mony about heroin users more generally was enough to sup-
port the point made in argument.
22                                                         No. 20-1036

         3. The “Stash House” Comment
    During closing arguments, the prosecutor reviewed text
messages from Carswell’s cell phones, including one saying
that Carswell had “people in Chicago that want 2, but they
only pay 27, if that’s cool. I’ll make it happen?” The prosecutor
also argued that one exchange between Carswell and an uni-
dentięed person indicated that Carswell’s brother was oper-
ating a stash house connected to Carswell.7 The prosecutor
said in closing: “Sounds like liĴle brother is operating a stash
house that’s connected to Mr. Carswell, because Mr. Carswell
provides the phone so the other guy can take care of it.” Cars-
well argues that this “stash house” comment went beyond the
evidence. Counsel are allowed to comment on and argue in-
ferences from the evidence. The “stash house” inference
strikes us as a fairly long stretch, but there was no objection.
This minor and tangential point did not deprive Carswell of a
fair trial.
         4. Exaggeration of the Heroin Amount?
    Carswell complains that the government unfairly exagger-
ated the quantity of 64 grams of heroin by a mistaken analogy
and by seeming to misquote defense counsel’s argument.
First, the prosecutor said:
         if you’re a casual user, why in the world would
         you buy 64 grams of heroin for $8,000? Doesn’t
         make any sense at all. That’s like if you’re a wine

     7 “Also, on that phone number 18, incoming message, ‘I now’—prob-
ably means [know]—‘I now that I was seeing if yo little brother had an E.’
‘E,’ we know, means … an eighth of a kilogram of cocaine. Mr. Carswell
says, ‘Let me check,’ and then he provides that phone number, apparently,
his little brother.”
No. 20-1036                                                    23

       drinker, going to the liquor store and buying, I
       don’t know, half a truck load or something, just
       because you might drink it in the next 10 years
       or so.
Recall that the evidence was that Carswell possessed 64 grams
of heroin, that a typical dose is 0.1 grams, but that some heavy
users might use as much as three grams per dose. (We see no
evidence at all that Carswell was such a heavy user.) Carswell
says the government’s analogy with ten years of wine inĚated
the amount of heroin he possessed by roughly sixty times the
actual amount. We ęnd no reversible or plain error here. This
is the kind of loose analogy (“I don’t know,” the prosecutor
said) that jurors were unlikely to treat as precise. If a timely
objection had been made, the judge might have been able to
order the government to make it more precise. On the other
hand, an objection demanding clarięcation or correction
might have focused more aĴention on the analogy that it de-
served. In the absence of an objection, the judge was not
obliged to intervene on this rhetorical Ěourish.
   Finally, Carswell complains about this statement in the
prosecutor’s rebuĴal:
       consider the surrounding circumstances, con-
       sider the context, consider the totality of the ev-
       idence to decide whether an individual simply
       intended to use this massive ball of heroin, as
       [defense counsel] describes it, or whether he
       was intending to distribute it.
Carswell argues that the “massive ball” phrase misquoted de-
fense counsel when it was too late to respond. Defense coun-
sel had referred to it as a “ball of heroin” and as “a simple ball
24                                                No. 20-1036

of heroin.” We do not read the prosecutor’s comment as nec-
essarily aĴributing “massive” to defense counsel, but that
point is not decisive. Both counsel “spun” the undisputed
quantity, one labeling it “simple” and the other “massive.”
Counsel in closing arguments spin and sometimes misstate
the evidence. That’s why this judge and virtually all other
judges instruct juries to focus on the evidence and to discount
what counsel say in closing. And when counsel misstate the
evidence, a timely objection can lead to a quick ęx by the
judge. The use of “massive” did not amount to a plain error
that denied Carswell a fair trial or due process of law.
    The key evidence against defendant Carswell was seized
under a proper search warrant, and he was convicted in a fair
trial. The judgment of the district court is AFFIRMED.